UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4797


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS VERVE-RODRIGUEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:08-cr-00389-D-1)


Submitted:   July 15, 2010                   Decided:    July 26, 2010


Before TRAXLER,   Chief   Judge,   and   SHEDD   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


M. Gordon Widenhouse, Jr., RUDOLF, WIDENHOUSE & FIALKO, Chapel
Hill, North Carolina, for Appellant.    George E. B. Holding,
United States Attorney, Anne M. Hayes, Assistant United States
Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carlos Verve-Rodriguez, a federal inmate, pleaded guilty to

two counts of assault with a dangerous weapon, see 18 U.S.C.A. §

113(a)(3), and was sentenced to 96 months’ imprisonment.                       Verve-

Rodriguez       appeals,      challenging      the     reasonableness         of     his

sentence.       We affirm.

     When sentencing criminal defendants, district courts must

correctly calculate the advisory sentence under the Sentencing

Guidelines, allow the parties to argue for what they believe to

be an appropriate sentence, consider those arguments in light of

the factors set forth in 18 U.S.C.A. § 3553(a), and then select

and sufficiently explain the appropriate sentence.                       See Gall v.

United    States,       552   U.S.   38,   49-50     (2007);    United      States   v.

Engle,    592    F.3d    495,   499-500    (4th    Cir.   2010).       “Although       a

comprehensive, detailed opinion is not necessarily required, the

court’s explanation must nonetheless be sufficient to satisfy

the appellate court that the district court has considered the

parties’ arguments and has a reasoned basis for exercising its

own legal decisionmaking authority.”                   Engle, 592 F.3d at 500

(internal quotation marks and alterations omitted)).

     On     appeal,      Verve-Rodriguez       contends        that   the    district

court’s explanation was insufficient because the court did not

specifically address certain issues raised by his attorney at

the sentencing hearing -- Verve-Rodriguez’s sincere remorse for

                                           2
the crime and his desire to return to Mexico and stay there.                        We

disagree.

       After listening to the presentations of the government and

the defense, the district court announced its sentence.                            The

court stated that it had considered the parties’ arguments and

the § 3553(a) factors.             See J.A. 48, 50.         The court noted its

overarching obligation to impose a sentence “sufficient but not

greater than necessary to comply with the purposes set forth in

the statute,” J.A. 48, and the court then individually addressed

many of the § 3553(a) factors and tied those factors to the

facts of Verve-Rodriguez’s case, see J.A. 48-50.                        Because the

case   was     relatively      straightforward      and    the    district       court

imposed a within-Guidelines sentence, we believe the district

court’s explanation was sufficient.               See Rita v. United States,

551 U.S. 338, 359 (2007) (“Where a matter is as conceptually

simple as in the case at hand and the record makes clear that

the sentencing judge considered the evidence and                      arguments, we

do   not    believe     the    law    requires    the    judge    to    write    more

extensively.”); United States v. Hernandez, 603 F.3d 267, 271

(4th    Cir.     2010)       (“When    imposing    a      sentence      within     the

Guidelines,     .   .    .   the   explanation    need    not    be    elaborate    or

lengthy because guidelines sentences themselves are in many ways

tailored to the individual and reflect approximately two decades



                                          3
of   close   attention      to    federal        sentencing      policy.”    (internal

quotation marks omitted)).

      Although the district court did not specifically mention

Verve-Rodgriguez’s remorse or his desire to return to Mexico, we

do not believe the court was required to do so, given that

counsel for Verve-Rodriguez did not argue against the imposition

of   a   Guidelines      sentence       or       argue    that    Verve-Rodgriguez’s

remorse or his desire to return to Mexico warranted a sentence

at the low end of the advisory sentencing range.                            See United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (“Where the

defendant        or   prosecutor       presents         nonfrivolous      reasons   for

imposing     a    different      sentence        than    that    set   forth   in   the

advisory Guidelines, a district judge should address the party’s

arguments    and      explain    why    he   has    rejected      those    arguments.”

(emphasis added; internal quotation marks omitted)).

      Verve-Rodriguez also contends that the district court erred

by relying on inaccurate facts presented by the government at

the sentencing hearing -- the PSR stated that the first victim

climbed off his bunk when Verve-Rodriguez entered his cell, see

J.A. 64, while the government stated that the assault began when

Verve-Rodriguez pulled the first of his victims off the victim’s

bunk, see J.A. 47.            Because Verve-Rodriguez did not object to

the government’s characterization of the facts presented at the

sentencing hearing, this claim must be reviewed for plain error

                                             4
only.     See, e.g., United States v. Knight, 606 F.3d 171, 177

(4th Cir. 2010).

       Under plain error review, Verve-Rodriguez bears the burden

of   establishing       that     a     plain       error    occurred       and     that     his

substantial rights were affected by the error.                                  See id.      A

sentencing    error     affects        a    defendant’s          substantial       rights    if

there is a non-speculative basis in the record for concluding

that the court would have imposed a lower sentence but for the

error.     See    id.       at   180       (explaining      that        under    plain-error

review, “there must be a nonspeculative basis in the record to

conclude   that   the       district        court    would       have    imposed     a    lower

sentence but for the error”); Hernandez, 603 F.3d at 273 (“To

demonstrate   that      a    sentencing        error       affected       his    substantial

rights, Hernandez would have to show that, absent the error, a

different sentence might have been imposed.”).

       The attack was vicious whether the victim climbed off his

bunk voluntarily or was pulled off the bunk by Verve-Rodriguez,

and there is nothing in the record suggesting that the district

court when imposing sentence placed any significance on how the

attack began.         Thus, even assuming that the other elements of

plain-error review can be satisfied, there is no non-speculative

basis in the record for concluding that the district court would

have    imposed   a     lower     sentence         but     for    the     error.         Verve-



                                               5
Rodriguez   therefore   cannot   demonstrate   that   his   substantial

rights were affected.

     Accordingly, we affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                   6